Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 21 SUBSIDIARIES OF ZYGO CORPORATION (DELAWARE) Technical Instrument Company (California) 100% owned by Registrant (effective as of August 8, 1996) Syncotec Neue Technologien und Instrumente GmbH (Germany) 100% owned by Technical Instrument Company (effective as of September 1, 1997) NexStar Corporation (Colorado) 100% owned by Registrant (effective as of September 12, 1996) TechniStar Corporation (Delaware) 25% owned by NexStar Corporation Zygo TeraOptix, Inc. (Delaware) 100% owned by Registrant (effective as of May 5, 2000) Zygo KK (Japan) 100% owned by Registrant (effective as of October 1, 1999) Zygo PTE LTD (Singapore) 100% owned by Registrant (effective as of January 1, 1998) ZygoLamda Metrology Instrument (Shanghai) Co., Ltd. (China) 66% owned by Zygo PTE LTD (effective as of April 3, 2008) Zygo Germany, GmbH (Germany) 100% owned by Registrant (effective as of December 1, 2006) ZygoLOT GmbH (Germany) 60% owned by Zygo Germany, GmbH (effective as of December 28, 2006) Six Brookside Drive (Connecticut) 100% owned by Registrant (effective as of January 9, 1998) ZYGO Canada Inc. (Canada) 100% owned by Registrant (effective as of February 22, 2008) Machine Vision International PTE. LTD. (Singapore) 100% owned by ZYGO Canada Inc. (effective as of February 28, 2008)
